The unlawful sale of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
The indictment, containing several counts, appears regular and regularly presented.
A plea of guilty was entered.
The evidence heard before the trial court is not brought forward for review.
Nothing in the record has been perceived which would require discussion or authorize a reversal.
The judgment is affirmed.
Affirmed. *Page 588 
              ON APPELLANT'S MOTION FOR REHEARING.